Citation Nr: 1520390	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  05-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to include incontinence due to VA treatment in September 1982 and September 1985, claimed as the residuals of a rectal muscle tear.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  In that decision, entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of a muscle tear of the rectum was denied.  The Atlanta, Georgia, RO now has jurisdiction of this matter. 

This appeal was remanded on many occasions, including May 2008, June 2010, February 2011, March 2013, and January 2014.  

The Veteran has offered testimony before three different Veterans Law Judges.  The first two hearings were before Veterans Law Judges who left the Board before this matter was concluded.  However, the Veteran appeared at a videoconference hearing before the undersigned in May 2013.  A transcript is in the record.  

In August 2014, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  This was obtained in August 2014.  

The Board notes that thousands of pages of medical records from the Atlanta VA medical center have been added to the record since the most recent supplemental statement of the case was issued in May 2014.  As the decision will be favorable to the Veteran, waiver of consideration by the RO is not required.  38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  The Veteran underwent a September 1982 flexible sigmoidoscopy and a September 1985 subcutaneous lateral sphincterotomy at VA facilities.  

2.  The Veteran's current incontinence is an additional disability due to the sphincterotomy and was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of a September 1985 subcutaneous lateral sphincterotomy to include incontinence have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be awarded compensation for additional disability, not the result of willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A) (West 2014), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(c), (d)(1), (d)(2). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id.  

Section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct." 38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); §§ 1151(a)(1)(A), (B).  

The Veteran contends that he became incontinent as a result of VA treatment.  A 1982 flexible sigmoidoscopy at a VA facility resulted in bleeding and painful bowel movements.  To address these symptoms and repair the tear, he underwent a subcutaneous lateral sphincterotomy at a VA facility in September 1985.  Although the repair was initially successful, the Veteran states that he began to experience bleeding and increasing fecal incontinence starting around 2000.  He believes that these symptoms are the result of the VA treatment.  

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119 (1994).  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

All of the relevant records in this matter are from VA facilities.  An August 1982 VA medical certificate includes an assessment of "likely irritable bowel" and recommended a flexible sigmoidoscopy.  A September 1982 follow-up record shows resolved symptoms and indicates the sigmoidoscopy was negative.  

In October 1982, a medical certificate notes a small fissure as well as blood on the Veteran's underpants.  

A January 1984 medical certificate shows complaints of diarrhea, pain, and bleeding of the rectum since 1982.  The diagnosis was a fissure.  

An August 1985 medical certificate showed an assessment of persistent rectal pain with bleeding as well as a history of fissure with a flexible sigmoidoscopy.  General surgery record reports dated in September 1985, show that the Veteran complained of tenderness and rectal bleeding after a flexible sigmoidoscopy two years previously.  He now reported weeks of rectal bleeding with straining and a bright red stool.  Physical examination showed a strong sphincter tone but was tender to palpation.  

The Veteran was scheduled for surgery to address his symptoms.  A September 1985 consent form shows that the operation was to be a subcutaneous lateral sphincterotomy with indicated procedures.  The doctor stated that the Veteran was counseled as to the nature of the procedure, risks involved and expected results.  These included infection, bleeding, and incontinence of stool.  The Veteran's signature is on the document.  

Other records dated in September 1985 show that the Veteran was admitted for surgery and had a two year history of anal fissure with painful bleeding on and off with painful bowel movements.  The expected result of the hospitalization was to get a fistula removed.  The pathology report lists a diagnosis anal fissure.  The surgical report has a diagnosis of anal fissure, and states that the procedure that was performed was the lateral subcutaneous sphincterotomy.  

A September 1985 treatment note from one week following surgery shows that the Veteran's bowel movements were less painful.  The Veteran had mild incontinence of gas but was improving.  The rectal tone was noted to be much less tight than before the surgery.  

Records from 1986 show erythematous mucosa and inflamed prominent internal hemorrhoids.  Chronic persistent hepatitis was investigated as a provisional diagnosis in 1988, but the impression was abnormal liver function test, chronic diarrhea, and a history of lactose intolerance.  Over the next several years, the Veteran was evaluated for hepatitis, Crohn's disease, irritable bowel disease, and Gilbert's disease with related diarrhea.  The records also reference lactose deficiency on many occasions.  

A February 1989 gastrointestinal record showed findings of colitis on a flexible sigmoidoscopy.  A colonoscopy report was normal in March 1989.  A March 2003 VA colonoscopy noted a tubular adenoma, while a March 2006 record showed a normal colonoscopy.  In March 2011, a VA pathology report showed a polypectomy of the right colon.  

The records also show that the Veteran complained of being given medications that caused diarrhea, and that his diarrhea would often end after antibiotics were discontinued.  January 2004 records also show that the Veteran reported intermittent heavy rectal bleeding.  

The Board has obtained three medical opinions in this matter.  The Veteran was afforded a VA examination in December 2011.  He reported having a colonoscopy at a VA facility in September 1985 with complications of rectal bleeding and a rectal tear.  The bleeding resolved after a couple of months without any recent episodes.  However, he began to notice progressive weakness of the rectal sphincter with episodes of fecal incontinence that began several years ago.  Currently he had a small amount of fecal leakage on a daily basis with more on occasion.  

The examiner noted a September 1985 admission slip with a diagnosis of an anal fissure.  Unfortunately the remaining records from this hospitalization were not in the record.  The records also show that the Veteran was seen at the primary care clinic in January 2004 with reports of rectal bleeding and a history of rectal muscle injury with incontinence and tear, but the examination showed a normal rectal tone.  A March 2011 colonoscopy also showed a normal rectal examination.  The examiner conducted a literature review.  

Afterwards, he opined that it was less likely than not that the colonoscopy resulted in additional disability.  However, the examiner did not have the records of the procedure in question.  In fact, the examiner believed that the procedure at issue was a September 1985 colonoscopy.  In fact, the procedures at issue are the 1982 sigmoidoscopy and a September 1985 subcutaneous lateral sphincterotomy, neither of which were noted in the report.

After the December 2011 examination was completed, the complete records of the 1982 sigmoidoscopy and 1985 subcutaneous lateral sphincterotomy were finally obtained.  In view of the deficiencies of that opinion, the Board remanded the record in order to obtain a second opinion based on an accurate review of the complete record.  

The second opinion was completed in April 2014.  The examiner opined that it was less likely than not that the Veteran suffered additional disability to include incontinence as a result of the September 1985 subcutaneous lateral sphincterotomy.  The examiner noted that the Veteran first filed his claim for incontinence secondary to the "rectal muscle" being cut in 2004, but contemporaneous 2004 records showed complaints of diarrhea and rectal bleeding were likely secondary to use of an antibiotic.  He was noted to have similar problems in the 1980s that were blamed on lactose intolerance.  

The examiner stated that the Veteran had not provided any records to prove that he was incontinent, and that all examinations had documented a normal rectal tone.  There was no evidence of a complication following the 1982 sigmoidoscopy.  While a fissure was shown on a follow up examination, there was no indication that it was related to the procedure.  There was also no evidence of an untoward event related to the sigmoidoscopy or sphincterotomy.  The Veteran had signed a written consent form for the sphincterotomy which noted risk of incontinence as a possible adverse event.  

A literature review also noted that lateral internal sphincterotomy is associated with long term incontinence.  Given that the Veteran's recent symptoms either resolved or improved with discontinuation of antibiotics, the evidence was against his symptoms being related to the procedures in question.  The examiner opined that there was no act that caused additional unforeseeable disability as a result of VA medical treatment.  She added that there was no evidence that the Veteran suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  

The Board found the opinion to be deficient in that it appeared to dismiss the Veteran's competent reports of incontinence.  There were also medical records that the examiner failed to cite, which supported the Veteran's contentions.  

The August 2014 VHA opinion request letter described the pertinent evidence, and noted that the Veteran had signed a consent form prior to surgery that recognized bleeding and incontinence were possible complications of his subcutaneous lateral sphincterotomy.  

The VHA expert opined that the Veteran's incontinence was a side effect of the sphincterotomy and diarrhea.  He opined that the incontinence was at least as likely as not secondary to the sphincterotomy.  While he found that the care was appropriate, and there was no carelessness or negligence, he also opined that any additional disability was not foreseeable.

After careful consideration, the Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.  The December 2011 VA examiner did not address the treatment at issue, and the resulting opinion is of little value.  The April 2014 and August 2014 opinions did review the relevant procedures and the complete evidentiary record.  However, the opinions that resulted are in conflict.  Both examiners were provided opinion requests in which the Board outlined particularly relevant evidence for their consideration, to include the September 1985 consent form.  Both examiners also conducted their own review of the evidentiary record.  

The opinions are in conflict on two key elements.  First, the opinions disagree as to whether or not the VA treatment resulted in additional disability for the Veteran.  Second, the opinions disagreed as to whether or not this disability was foreseeable.  The signed consent form in which the possibility of incontinence after the sphincterotomy is noted was provided to and presumably reviewed by both examiners.  

The evidence both for and against the Veteran's claim are in relative equipoise.  That being the case, the benefit of the doubt is resolved in favor of the Veteran for both elements, and he is entitled to compensation for the residuals of the September 1985 subcutaneous lateral sphincterotomy to include incontinence.  




ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to include incontinence due to VA treatment in September 1982 and September 1985, claimed as the residuals of a rectal muscle tear is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


